                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ELIZABETH McCANN, et al.,
                                              Case No. 2:18-cv-13495
                   Plaintiffs,                District Judge Linda V. Parker
v.                                            Magistrate Judge Anthony P. Patti

CITY OF DETROIT and
ROBERT NILL,

               Defendants.
__________________________/

ORDER (1) DEEMING RESOLVED IN PART, GRANTING IN PART and
DENYING IN PART PLAINTIFF’S MOTION TO COMPEL DISCOVERY,
EXTEND DISCOVERY AND FOR RULE 37 SANCTIONS FOR FAILURE
    TO PERMIT DISCOVERY (ECF 30); (2) DENYING AS MOOT
DEFENDANTS’ MOTION FOR PROTECTIVE ORDER (ECF 21); and, (3)
 STRIKING THE STATEMENTS OF RESOLVED AND UNRESOLVED
                    ISSUES (ECFs 38, 39)

A.    Introduction

      Plaintiff, individually and on behalf of two minors, filed the instant lawsuit

against the City of Detroit and one of its police officers, Robert Nill, based upon

the alleged events of November 11, 2015, on which date Plaintiff McCann’s dog

was killed. (ECF 5 ¶¶ 10-41.) Plaintiffs set forth five counts: (1) a Fourth

Amendment claim against Defendant Nill; (2) a Fourth Amendment claim against

Defendant City of Detroit; (3) a respondeat superior claim against Defendant City




                                          1
of Detroit; (4) conversion; and, (5) intentional infliction of emotional distress. (Id.

¶¶ 42-84.)

      Pursuant to the November 12, 2019 amended scheduling order, the

discovery deadline is January 13, 2020. (ECF 34.)

B.    Pending Matters

      Currently before the Court are: (1) Defendants’ September 20, 2019 motion

for protective order (ECF 21), regarding which a response and a reply have been

filed (ECFs 25, 26); and, (2) Plaintiffs’ November 3, 2019 motion to compel

discovery, extend discovery and for Rule 37 sanctions for failure to permit

discovery (ECF 30), regarding which a response has been filed (ECF 35).

      Judge Parker referred these motions to me for hearing and determination,

and, ultimately, a hearing was held on December 10, 2019, at which attorneys

Diana L. McClain and Michael L. Auten appeared. (ECFs 22, 31, 37.) Upon

examination at the beginning of the hearing, counsel admitted that the attorneys

had not had a face-to-face, pre-hearing meeting, which is a requirement set forth in

my practice guidelines. Moreover, the Court explained why the parties’ December

6 and 9, 2019 statements of unresolved issues (ECFs 38, 39) were non-compliant

and were, therefore, STRICKEN.

      The Court recessed so that the parties could conduct an in-person meeting.

The hearing reconvened several hours later, by which point the parties had


                                           2
resolved many aspects of their motions. The parties placed their agreements on the

record. As for the unresolved portions of their motions, the Court entertained oral

argument on the remaining issues, after which the Court issued its rulings from the

bench.

C.    Order

      1.     Plaintiffs’ discovery motion (ECF 30)

      In their motion, Plaintiffs requested that the Court order the following relief:

      A.     That defendant’ Nill’s deposition goes forward and that he is
             compelled to answer questions regarding his personal life as well as
             other questions.

      B.     That defense Counsel produce both Lt Gunn and an IT employee for
             deposition.

      C.     That specific dates for the compelled depositions are listed in any
             order.

      D.     That defendant is compelled to answer the interrogatories and to
             produce the requested information within 7 days of any Court order.

      E.     That all dates, including discovery cutoff, are extended sixty (60) days
             after Defendant is ordered to produce the documents and

      F.     That Plaintiff is awarded reasonable costs and attorney fees

(ECF 30 at 3.)

      To the extent the parties placed their stipulations on the record or did not ask

for a ruling on a particular discovery request at the hearing, namely regarding the

three depositions, the interrogatories and two sets of document requests, these


                                          3
matters are DEEMED RESOLVED. The Court will enforce any stipulations

which were placed on the record, if necessary. Moreover, for the reasons stated on

the record, all of which are incorporated by reference as though fully restated

herein, Plaintiffs’ motion to compel is DENIED as to Interrogatory No. 18,

Request to Produce No. 2 (a list of all officers involved in dog shootings) and

Request to Produce No. 7 (ECF 30-5 at 8-9, 11), and GRANTED as to Request to

Produce No. 21 (ECF 30-5 at 14). As for the second set of discovery requests,

Plaintiff’s motion to compel is GRANTED IN PART as to Request to Produce

Nos. 12 and 13 (ECF 30-6 at 5); Defendants shall respond to this question for the

period beginning January 1, 2005 and through the date of the alleged incident,

November 11, 2015, although any response must include the most recent training /

video, even if it is outside of that temporal window. Answers and responses,

whether agreed to by counsel or ordered by the Court, shall be served no later than

Wednesday, January 15, 2019. Additionally, Plaintiff’s request for an award of

reasonable costs and attorney fees is DENIED, neither party having fully

prevailed. Fed. R. Civ. P. 37(a)(5)(C). Finally, although not stated from the bench

but upon consideration, Plaintiff’s request for an extension of dates is GRANTED.

The dates set forth in the November 12, 2019 amended scheduling order (ECF 34)

are extended by sixty (60) days, although the parties should contact Judge Parker’s

chambers for final pretrial conference and trial dates.


                                          4
      2.     Defendants’ motion for protective order (ECF 21)

      In their motion for protective order, Defendants requested that the Court

enter a protective order that: (1) limited the scope of discovery to information

relevant to the claims at issue in this case; (2) prohibited questioning regarding

Corporal Nill’s family that are unrelated to the claims at issue in this case; and, (3)

prohibited questioning regarding Corporal Nill’s personal identifying information,

including but not limited to his social security number, driver’s license number,

pension number, and home address. (ECF 21 at 9.)

      For the reasons stated on the record, all of which are incorporated by

reference as though fully restated herein, Defendants’ motion for protective order

(ECF 21) is DEEMED MOOT.

      IT IS SO ORDERED.

Dated: December 11, 2019                s/Anthony P. Patti
                                        Anthony P. Patti
                                        U.S. MAGISTRATE JUDGE




                                           5
